Citation Nr: 0411853	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peroneal motor and 
sensory peripheral neuropathy, claimed as secondary to 
service-connected degenerative disc disease at L5-S1.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 198 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York that denied an increased rating for the 
veteran's service-connected degenerative disc disease L5-S1 
and denied service connection for peroneal motor and sensory 
peripheral neuropathy as secondary to the veteran's service-
connected low back disability.  In November 2002, the veteran 
filed a notice of disagreement only with respect to the 
denial of the claim for secondary service connection.  The RO 
issued a statement of the case in April 2003 and received the 
veteran's substantive appeal in June 2003.  


FINDINGS OF FACT

Peroneal motor and sensory peripheral neuropathy has not been 
shown to be related to degenerative disc disease, L5-S1.  


CONCLUSION OF LAW

The criteria for service connection for peroneal motor and 
sensory peripheral neuropathy are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim and that 
the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the September 2002 rating decision and the April 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
her claims and the bases for the initial disability ratings 
assigned.  Moreover, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letter 
of June 2002) and have been afforded opportunities to submit 
such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In the present case, the veteran submitted his claim for 
service connection for peroneal motor and sensory neuropathy, 
claimed as secondary to service-connected degenerative disc 
disease at L5-S1 in May 2002.  In a June 2002 letter, 
pursuant to the VCAA, the RO advised him of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in June 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection received by the RO in May 2002, the veteran 
identified VA treatment.  The RO subsequently obtained those 
records.  The veteran was afforded a VA examination in July 
2002.  In a March 2003 statement, the veteran's 
representative indicated that there was no other evidence to 
submit and requested adjudication of the veteran's claim.  By 
way of the April 2003 statement of the case, the RO 
readjudicated the claim and considered the evidence added to 
the record since the September 2002 rating decision.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

The veteran's contends that peroneal motor and sensory 
peripheral neuropathy is secondary to his service-connected 
low back disability.  

VA treatment records reflect that the veteran entered 
treatment for substance abuse in December 2000.  In March 
2001, he was discharged from treatment.  

In March 2001, he was afforded a M.R.I. examination of the 
lumbar spine.  Therein, he reported a history of low back 
pain with numbness and tingling over the left thigh.  The 
examination revealed a left L5-S1 paracentral disk extrusion 
that caused mild displacement of the left S1 nerve root.  

A November 2001 physical therapy evaluation included the 
veteran's report of tightness and pain in the low back, with 
numbness in the right lower leg.  The assessment indicated 
that the veteran had decreased lumbar stability secondary to 
multifidus atrophy and pain referred from multifodus muscle 
and joints.  There was some radiating secondary to 
discopathy.  

During a March 2002 VA clinic visit, the veteran complained 
of severe lower back pain.  He reported that the pain, mainly 
in his lower back, occasionally goes to both of his lower 
legs.  There was no numbness, weakness, or tingling in his 
feet.  He was referred for a nerve conduction study.  

In an April 2002 nerve conduction study and EMG, the veteran 
reported that he had low back pain that radiated into the 
anterior thigh, right greater than left, and numbness.  
Following motor nerve conduction, sensory nerve conduction 
and a needle EMG examination, the impression was prolonged 
distal latency of Peroneal motor nerve and sensory peripheral 
neuropathy of the lower extremities, and S1 radiculopathy, 
right.  

In July 2002, the veteran was afforded a VA examination of 
the peripheral nerves and the spine.  During the spine 
examination, the veteran reported pain in his lumbosacral 
spine.   He noted stiffness involving his low back, 
fatigability of his muscles, and lack of endurance.  Cold and 
damp air made his symptoms worse.  He utilized aspirin for 
pain and occasionally used a TENS unit.  He was working in 
maintenance 20 to 30 hours per week.  Upon physical 
examination, he had evidence of paraspinal muscle spasm on 
the right.  He had some tenderness to palpation over the 
paraspinals.  Range of motion measurements were taken.  He 
was able to do heel and toe walk.  He had decreased sensation 
in the right leg and no dermatomal pattern.  Deep tendon 
reflexes are 2+ at the knees and ankles.  The diagnosis was 
herniated disk L5-S1.  

During the peripheral nerve examination, the veteran reported 
low back pain, increasing over the past few years, and 
burning pain in both legs, right side greater than left.  He 
denied loss of sensation and was able to walk.  Upon physical 
examination, he had a normal gait.  He had good finger-nose-
finger and heel-knee shin.  He had normal pinprick, light-
touch, vibration, and position senses in all four 
extremities.  Deep tendon reflexes were 2+ in the biceps, 
triceps, brachioradialis, knee, and ankles.  Plantar response 
was downgoing.  The examiner noted that the EMG showed S1 
radiculopathy.  She opined that S1 radiculopathy was due to 
the L5-S1 degenerative disk.  She further opined that 
peroneal and sensory peripheral neuropathy was unrelated to 
disk disease and was likely due to his alcohol history.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Upon review of all of the evidence of record the Board finds 
that service connection for peroneal motor and sensory 
peripheral neuropathy, claimed as secondary to the veteran's 
service-connected low back disability is not warranted.  In 
this regard, the competent evidence of record, namely the 
July 2002 VA peripheral nerve examination, indicates that 
peroneal motor and sensory peripheral neuropathy is not due 
to the veteran's degenerative disc disease at L5-S1 but is 
most likely due to a history of alcohol abuse.  The Board 
finds that this evidence constitutes the most probative 
medical evidence of record on the question of current 
disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Rather, 
while the evidence shows a current diagnosis of peroneal 
motor and sensory peripheral neuropathy, there is no 
competent medical evidence indicating that such is due to or 
aggravated by the veteran's degenerative disc disease at L5-
S1.  

The Board takes this opportunity to clarify that the veteran 
is in receipt of a 20 percent evaluation for his service-
connected degenerative disc disease, L5-S1.  His disability 
is evaluated pursuant to a Diagnostic Code 5293 (now 
renumbered as Diagnostic Code 5243), pertaining to 
intervertebral disc syndrome.  Such rating criteria take into 
consideration orthopedic and neurological manifestations 
resulting from the underlying degenerative disc disability.  
In this regard, the most recent RO decision of September 2002 
took into consideration S1 radiculopathy and the Board's 
October 2001 decision took into consideration radiating pain 
and occasional numbness and tingling in the lower 
extremities.  However, here the evidence shows that peroneal 
motor and sensory peripheral neuropathy are not related to 
the veteran's degenerative disc disability.  

In light of the foregoing, the Board must deny the claim.  In 
reaching this determination, the Board has taken into account 
statements from the veteran and his representative to the 
effect that peroneal motor and sensory peripheral neuropathy 
are due to his degenerative disc disease, L5-S1.  The Board 
recognizes that the veteran is competent to describe visible 
symptoms or manifestations of a disease or disability during 
and after service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay witnesses are competent to describe 
painful experiences and symptoms that result therefrom).  
Nevertheless, the veteran has not been shown to be competent 
to provide a medical diagnosis.  See Espiritu, supra, Moray 
v. Brown, 5 Vet. App. 211 (1993) (persons without medical 
expertise are not competent to offer medical opinions); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Bostain v. West, 
11 Vet. App. 124 (1998).  Therefore, his statements have 
limited evidentiary value.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Service connection for peroneal motor and sensory peripheral 
neuropathy as secondary to service-connected degenerative 
disc disease, L5-S1 is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



